           Case 1:20-cv-00708-CCC Document 58 Filed 03/08/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JUDICIAL WATCH, INC.,                        :   CIVIL ACTION NO. 1:20-CV-708
                                             :
                     Plaintiff               :   (Judge Conner)
                                             :
               v.                            :
                                             :
COMMONWEALTH OF                              :
PENNSYLVANIA, et al.,                        :
                                             :
                     Defendants              :

                                         ORDER

      AND NOW, this 8th day of March, 2021, upon consideration of the motion

(Doc. 35) to dismiss filed by the county defendants,1 and the parties’ briefs in

support of and opposition thereto, and for the reasons stated in the accompanying

memorandum of today’s date, it is hereby ORDERED that:

      1.       The county defendants’ motion (Doc. 35) to dismiss is GRANTED.

      2.       Counts I and II of the complaint (Doc. 1) filed by plaintiff Judicial
               Watch, Inc., are DISMISSED without prejudice as to the county
               defendants.




      1
        The county defendants are the Bucks County Commission; the Bucks
County Board of Elections; the Bucks County Registration Commission; Thomas
Freitag, Elections Director for Bucks County; the Chester County Commission; the
Chester County Board of Elections; the Chester County Registration Commission;
Sandra Burke, Director of Elections for Chester County; the Delaware County
Council; the Delaware County Board of Elections; the Delaware County
Registration Commission; and Laureen Hagan, Chief Clerk of the Elections
Bureau for Delaware County.
     Case 1:20-cv-00708-CCC Document 58 Filed 03/08/21 Page 2 of 2




3.       Judicial Watch is granted leave to amend its complaint in conformity
         with the accompanying memorandum within 30 days of the date of this
         order. Should Judicial Watch elect to submit pre-suit notice to the
         county defendants with respect to Count II, Judicial Watch may seek
         an extension of this deadline to account for the 90-day statutory cure
         period.



                                  /S/ CHRISTOPHER C. CONNER
                                  Christopher C. Conner
                                  United States District Judge
                                  Middle District of Pennsylvania
